DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Allowable Subject Matter
Claims 7 – 12, 21 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 7:
The closest prior art is Lee	et al. (U.S. Patent Publication 2014/0354548 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein said perspective angle is an angle of intersection with the X and Z axes in said 2.5D coordinate system, or an angle of intersection with the X and Y axes in said 2.5d coordinate system, or an angle of intersection with any of two axes of a 2.5D coordinate system that are orthogonal to one another; 3NU17-00216/164,928 wherein said system is configured to enable said operator to apply an artificial intelligence (Al) functionality that uses a machine learning process to classify into several separable classes, visually or by other sensory or cognitive modes, a plurality of said 3D subset of graphical vectors or said set of data measured by said instrument; wherein said 3D subset of graphical vectors or said set of data measured by said instrument are associated with a feature vector space and are used by said system to denote said 3D objects; wherein separate properties associated with motion vectors, graphical vectors, or relative distances between elements of a set of said 3D objects or a set of data that is measured by said instrument, are classified into the same class by said system; wherein each of said separate properties is controlled by a relationship, wherein said relationship is expressed as a function of the magnitude of said perspective angle, and said magnitude of said perspective angle is adjusted for each said class.”, in the context of the rest of the claimed limitations.

Claims 8 – 12, 21 – 25 depend on claim 7 and are found allowable for at least the same reason as discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693